DETAILED ACTION
Acknowledgments

The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Non-Final action is in reply to the 14928855 RCE filed on 08/26/2020
Claims 1, 4, 5, 6, 8, 9, 10, 13, 14, 15, 17, 18, and 19 are amended
Claims 1 – 20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2020 has been entered.

Response to Arguments

Response to 101
The examiner states that the example 42 of PEG regarding the formatting of tables was specific to the improvement in technology. Using the formatting to apply to the applicants instant claims are not persuasive to overcome 101. The examiner states that the claims from example 42 are not analogous because the problems that is being solve is not similar or the same. The examiner states that simply stating that the electronic tables or the modification of electronic table using computers does not automatically integrates the claims into a practical application. This is not contradictory because the formatting of the data tables from the example 42 improved the technology vs in the instant claims, its simply determining a relative consumer cost using electronic data tables, wherein the electronic data 

Response to 103
The arguments are moot based upon a new grounds of rejection necessitated by the amendment. 
The examiner states that the applicants’ arguments regarding the modification steps are not persuasive and states that the communication of merchant recommendations based on relative consumer costs are taught by the new references with regards to the new grounds of rejection.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 1, 11 and 19 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 2A Prong 1: The claims recite an abstract idea of determining a relative consumer cost based on statistical information, which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).

Claim 1, representative of claim 10, and 19 includes the following limitations:
identifying a first record associated with a first merchant during a time period, the first record comprising digital information representing a plurality of transactions executed by a device associated with the merchant, 
calculating, a mean record of charge (ROC) amount, a standard deviation ROC amount and a number of ROCs based on the plurality of transactions included in the first record;
identifying an data table comprising records associated with a plurality of merchants, each record comprising a number of ROCs during the time period, 
analyzing the records in the data table, and based on the data table analysis, identifying an record with a number of ROCs that are fewer than a threshold amount of the first record's number of ROCs, 
modifying the data table by deleting the identified record from the data table,
determining a ROC cutoff point based on remaining records in the data table;US Serial No. 14/928,855Response to Non-Final Office Action AMEX Ref: AXP-0020-US 19 / GT Ref: 189781-011409/US2/CON3
modifying the first record based on the determined ROC cutoff point, the modification comprising identifying and removing transactions based on the ROC cutoff point,  
recalculating the mean ROC amount, the standard deviation ROC amount and the number of ROCs for the modified first record 
determining a relative consumer cost for the first merchant based on the recalculation performed via the modified first record
communicating, a merchant recommendation to a user based on the relative consumer cost for the first merchant, said communication causing a page associated with the first merchant to be modified to display information indicating a value of the relative consumer cost based on the modified data table.
Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
A processor(Claim 19)
Computer readable storage medium (Claim 10)
Non-transitory memory; (Claim 19)
a computing device (Claim 1)
point-of-sale (POS) device (Claims 1, 10 and 19)
electronic records (Claims 1, 10 and 19)
electronic data tables (Claims 1, 10 and 19) 
These additional elements are not indicative of integration into a practical application because:
Regarding the computer based system, processor, computer readable storage medium and memory, they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f);
Regarding the point-of-sale (POS) device, which generally links the use of the judicial exception to a particular technological environment or field of use (e.g. merely an attempt to limit the use of the abstract idea to a particular technological environment). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h).   
Regarding the electronic record and electronic data tables, which is insignificant extra-solution activity (e.g. mere data gathering). See CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, and MPEP 2106.05(g).

Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, the additional elements of a computer based system, processor, computer readable storage medium and memory are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of a computer based system, processor, computer readable storage medium, and Affinity Labs v. DirecTV, 838 F.3d 1253, 1262 and MPEP 2106.05(f). For example, the additional elements only provide a result-oriented solution and lack details as to how the computer performs the modifications, which is equivalent to “apply it”. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357 and MPEP 2106.05(f).
Regarding the point-of-sale (POS) device, which generally links the use of the judicial exception to a particular technological environment or field of use (e.g. merely an attempt to limit the use of the abstract idea to a particular technological environment). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h).   
Regarding the electronic records and electronic data tables, which is insignificant extra-solution activity (e.g. mere data gathering). See CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, and MPEP 2106.05(g).
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claims fail to cure this deficiency and are rejected accordingly. 
Claim 2 and 11 recites wherein the ROC cutoff point comprises a value that is two standard deviations away from the mean ROC amount, which is merely describing data and further defining the abstract idea.
Claim 3 and 12 recites wherein the outliers are greater than or less than the ROC cutoff point, which is merely describing data and further defining the abstract idea.
Claim 4 and 13 recites further comprising determining an average consumer size of 
Claim 5 and 14 recites further providing the recalculated mean ROC amount, the recalculated standard deviation ROC amount, a total spend associated with the first merchant, and an average consumer size of wallet as input to a regression model to obtain a normalized relative consumer cost, which is merely describing data and further defining the abstract idea.
Claim 6 and 15 recite further comprising associating the normalized relative consumer cost with one of a plurality of indicia, which is merely describing data and further defining the abstract idea
Claim 7 and 16 recite wherein each index in the plurality of indicia comprises a dollar sign, which is merely describing data and further defining the abstract idea
Claim 8 and 17 recite further comprising providing the relative consumer cost as an item attribute to a collaborative filtering algorithm, which is merely describing data and further defining the abstract idea
Claim 9 and 18 recite further displaying an index associated with the relative consumer cost in association with an overall merchant review, which is insignificant extra-solution activity (e.g. insignificant application). See Apple, Inc. v. Ameranth, 842 F.3d 1229, 1241-1242 and MPEP 2106.05(g).
Claim 20 recite an average consumer size of wallet associated with the merchant, which is merely describing data and further defining the abstract idea
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 8, 10, 12, 14 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent USRE42663 – Lazarus et al. hereinafter as LAZARUS in further view of US PG Pubs 20120303425 – Katzin et al. hereinafter as  KATZIN in further view of US Patent 8204824 – Knowles et al. hereinafter as KNOWLES

Regarding Claim 1, 10 and 19:
LAZARUS discloses:
A method comprising: 
Identifying, by a computing device, a first electronic record (consumer data, See ref at least at col 16 line 60 – col 17 line 11) associated with a first merchant during a time period, the first electronic record comprising digital information representing a plurality of transaction associated with the merchant. (transaction data, col 6 line 53 - 67)
calculating,(col 14 line 55 – 56) by the computing device, a mean record of charge (ROC) 
identifying, by the computing device, an electronic data table (statistical table, col 9 line13-14) comprising electronic records (records, col 19 line 55- 63) associated with a plurality of merchants, each electronic record comprising a number of ROCs (number of transactions, col 38 line 4 – 7) during the time period(period, col 26 line 24 - 45), 
analyzing, by the computing device, the electronic records in the electronic data table, and based on the data table analysis, identifying an electronic record(transaction data, col 22 11 – 19) with a number of ROCs that are fewer(less, col 22 line 20 – 39) than a threshold amount of the first electronic record's number of ROCs, (transaction data, col 22 line 20 – 39)
modifying, (update, col 23 line 24 – 25) by the computing device, the electronic data table by deleting (discard, col 19 line 55 – 63) the identified electronic record(records, col 19 line 55- 63) from the electronic data table (statistical table, col 9 line13-14)
determining, by  the computing device, a ROC cutoff point  (discard, col 19 line 55 – 63)based on remaining electronic records(records, col 19 line53 – 63) in the electronic data table; (statistical table, col 9 line13-14)
modifying, (missing data, col 19 line 55 – 63)by the computing device, electronic data tables(statistical tables, col 9 line 1- 13) based on the determined ROC cutoff point(data cleaning, col 19 line 55 – 63), the modification comprising identifying and removing transactions(data cleaning discard, col 19 line 55 – 63) based on the ROC cutoff point(missing data, col 19 line 55 – 63)
recalculating, (learning, Col 14 line 10 - 25) by the computing device, the mean ROC amount (col 27 line 62)and the standard deviation ROC amount(standard deviation, col 28 line 9 - 12) and the number of ROC’s(frequency, col 34 line 9 – 12) for the modified record based on the modified electronic data table(statistical tables, col 9 line 1- 13)
determining, by the computing device, a relative consumer cost (predicting spending information... consumer… predicted to spend heavily in a merchant segment, col 5 line 53 – 58) based on the recalculated first electronic record, (learning, Col 14 line 10 - 25)
communicating, by the computing device, a merchant recommendation (target, col 42 line 09 – 67) to a user based on the relative consumer cost (predicting spending information... consumer… predicted to spend heavily in a merchant segment, col 5 line 53 – 58) for the first merchant.
**wherein a relative consumer cost of a merchant of a plurality of merchant is interpreted such that the prediction of spending information of consumer who will spend heavily in a merchant segment vs another merchant segment would be a relative cost***

LAZARUS doesn’t explicitly disclose:
said modification comprising re-formatting the remaining digital records of the remaining electronic records
the first electronic record comprising a plurality of transactions executed by a point-of-sale (POS) device associated with the merchant
 communicating, by the computing device, a merchant recommendation to a user based on the relative consumer cost for the first merchant, said communication causing a page associated with the first merchant to be modified to display information indicating a value of the relative consumer cost based on the modified electronic data table.

the first electronic record comprising a plurality of transactions(transaction, para. 0089, 0091) executed by a point-of-sale (POS) device(POS para. 0087)  associated with the merchant(merchant store, para. 0087)
 communicating, by the computing device, a merchant recommendation (recommend, para. 0379) to a user based on the relative consumer cost(normalized data records, para. 0353) for the first merchant, said communication causing a page(web page, web browser, para. 0459) associated with the first merchant to be modified to display information indicating a value (price, para. 0362)of the relative consumer cost based on the modified (modify, 724 ) electronic data table.(table, para. 0381)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of LAZARUS utilizing financial statistical models with KATZIN’s method of offer based on normalized transaction data of merchant statistics for LAZARUS to improve the methodology for learning the relationship between merchants in transaction data (LAZARUS - See col 6 line 9 – 11).  

LAZARUS / KAZIN does not disclose the following limitation, however KNOWLES teaches:
said modification comprising re-formatting (reformat, col 29 line 19 – 22) the remaining digital records of the remaining electronic records(transaction, col 29 line 19 – 22)

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of LAZARUS / KATZIN’s method of analyzing transaction records to utilize the technique of KNOWLES method of processing data transaction to modification comprising of reformatting digital records such that this would allow LAZARUS to improve to find the optimal solution to transaction records (LAZARUS - See col 30 line 19 -21).  

Regarding Claim 3, and 12:
LAZARUS / KATZIN / KNOWLES discloses of the claims above
LAZARUS discloses:
Wherein the outliers (lower bounds, col 19 line 46 – 63) are greater than or less than the transaction cutoff point  (lower bounds, col 19 line 46 – 63)
 
Regarding Claim 5 and 14:
LAZARUS / KATZIN / KNOWLES discloses of the claims above
LAZARUS discloses:
5. The method of claim 1, further comprising providing, by the computing device, the recalculated mean ROC amount (learning, Col 14 line 10 - 25)  , the recalculated standard deviation ROC amount(learning, Col 14 line 10 - 25), a total spend associated with the merchant(Spent, col 33 line 52 – 58) as input to a regression model(input / regression,  col 35 line 17 – 18)
LAZARUS doesn’t disclose:
obtain a normalized relative consumer cost
an average consumer size of wallet
KATZIN teaches:
obtain a normalized relative consumer cost. (normalize, para. 0306)
an average consumer size of wallet (wallet, para. 0360)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of LAZARUS utilizing financial statistical models with KATZIN’s method of offer based on normalized transaction data of merchant statistics for LAZARUS to improve the methodology for 

Regarding Claim 8 and 17:
LAZARUS / KATZIN / KNOWLES discloses of the claims above
LAZARUS discloses:
8. The method of claim 1, further comprising providing, by the computing device, the relative consumer cost as an item attribute (attribute, 0041) to a collaborative filtering algorithm. (Collaborative filtering, para. 0044)


Claims 4, 13, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent USRE42663 – Lazarus et al. hereinafter as LAZARUS in further view of US PG Pubs 20120303425 – Katzin et al. hereinafter as  KATZIN in further view of US Patent 8204824 – Knowles et al. hereinafter as KNOWLES in view of US PG Pubs 20110178845 – Rane et al. hereinafter as RANE

Regarding Claim 4, 13 and 20:
LAZARUS / KATZIN / KNOWLES discloses of the claims above.
LAZARUS / KATZIN / KNOWLES does not disclose:
further comprising determining, by the computing device, an average consumer size of wallet associated with the merchant for each ROC.
RANE teaches:
The method of claim 1, further comprising determining, by the computing device, an average consumer size of wallet (size of wallet, para. 0087) associated with the merchant for each ROC. (merchant, transaction, para. 0030)

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of LAZARUS / KATZIN / KNOWLES utilizing financial statistical models with RANE’s method of determining the average consumer size of wallet associated with ROC using statistical methods for LAZARUS to improve the relationship between merchants in transaction data (LAZARUS - See col 6 line 9 – 11). 

Claims 6, 7, 9, 15, 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent USRE42663 – Lazarus et al. hereinafter as LAZARUS in further view of US PG Pubs 20120303425 – Katzin et al. hereinafter as KATZIN in further view of US Patent 8204824 – Knowles et al. hereinafter as KNOWLES in further view of US Patent 7406436 – Reisman et al. hereinafter as REISMAN

Regarding Claim 6 and 15:
LAZARUS / KATZIN / KNOWLES discloses of the claims above
LAZARUS / KATZIN / KNOWLES does not disclose:
6. The method of claim 5, further comprising associating, by the computing device, the normalized relative consumer cost with one of a plurality of indicia. 
REISMAN teaches:
6. The method of claim 5, further comprising associating, by the computing device, the normalized relative consumer cost (Col 42 line 23 – 41) with one of a plurality of indicia. (dollar values, col 42 line 11 – 23– 41)

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of LAZARUS / KATZIN / KNOWLES of utilizing financial statistical models with REISMAN’s 



Regarding Claim 7 and 16:
LAZARUS / KATZIN / KNOWLES discloses of the claims above
REISMAN teaches:
7. The method of claim 6, wherein each index in the plurality of indicia(See ref at least at col 42 line 11 – 23) comprises a dollar sign. (dollar values, col 42 line 11 – 23)

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of LAZARUS / KATZIN / KNOWLES of utilizing financial statistical models with REISMAN’s method of collecting transaction data such that LAZARUS would want to improve the methodology for learning the relationship between merchants in transaction data (LAZARUS - See col 6 line 9 – 11).  

Regarding Claim 9 and 18:
LAZARUS / KATZIN discloses of the claims above
LAZARUS discloses:
displaying, by the computing device, an index (index, col 10 line 66 – col 11 line 5) associated with the relative consumer cost (predictive model of future spending in each merchant segment based on transaction statistics of historical segment, col 5 line 4 - 9)
LAZARUS does not disclose:
cost in association with an overall merchant review
REISMAN teaches:
 cost in association with an overall merchant review. (See ref at least at col 6 line 34  - 40, col 34 line 44 line 17 -27) and col 43 line 42 - 67)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of LAZARUS / KATZIN / KNOWLES utilizing financial statistical models with REISMAN’S method of aggregating financial data using statistical methods for LAZARUS to improve the methodology for learning the relationship between merchants in transaction data (LAZARUS - See col 6 line 9 – 11).  


Claims 2 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent USRE42663 – Lazarus et al. hereinafter as LAZARUS in further view of US PG Pubs 20120303425 – Katzin et al. hereinafter as KATZIN in further view of US Patent 8204824 – Knowles et al. hereinafter as KNOWLES in further view of US PG Pubs 20120197887 – Anderson et al. hereinafter as ANDERSON

Regarding Claim 2 and 11:
LAZARUS / KATZIN / KNOWLES discloses of claim 1
LAZARUS / KATZIN / KNOWLES doesn’t explicitly disclose:
determining, by the computing device, a ROC cutoff point comprising a value that is two standard deviations away from the mean ROC amount;
 However ANDERSON teaches:
determining, by the computing device, a ROC cutoff point comprising a value that is two standard deviations (two standard deviations, para. 0031) away from the mean ROC amount; (mean, para. 0031)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the LAZARUS / KATZIN / KNOWLES of utilizing financial statistical models with ANDERSON’S method of generating data patterns with statistical methods in order for LAZARUS to improve the methodology for learning the relationship between merchants in transaction data (LAZARUS - See col 6 line 9 – 11).  
 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.T/Examiner, Art Unit 3621                                                                                                                                                                                                        
                                                                                                                                                                                                      
/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681